Citation Nr: 1210088	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-34 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for cluster headaches claimed as a residual of decompression sickness, type II.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hypertension claimed as a residual of decompression sickness, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Incarcerated appellant through a statement read by his representative.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to August 1990.  He subsequently had active duty for training (ACDUTRA) in September 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran is currently incarcerated.  However, the Veteran's representative read into the record a statement written by the Veteran before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that an additional issue was certified on appeal to the Board, specifically entitlement to service connection for residuals of decompression sickness, type II.  However, the Board finds that this issue is encompassed in the other two issues noted on the cover page of this decision as these issues specify the residuals of decompression sickness, type II which the Veteran is claiming.  While this could have resulted in some prejudice as the other two issues were previously denied and require the submission of new and material evidence to be reopened, because the Board is reopening and granting these issues there is no prejudice.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The RO denied service connection for cluster headaches and hypertension in an unappealed January 1994 rating decision.
   
2.  The January 1994 rating decision is the last final decision prior to the Veteran's request to reopen his claim for cluster headaches and hypertension in September 2005.

3.  Evidence received since the January 1994 rating decision regarding the Veteran's claim for service connection for cluster headaches and hypertension is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  There is competent medical evidence relating the Veteran's cluster headaches to his decompression sickness, type II experienced during ACDUTRA.

5.  There is competent medical evidence relating the Veteran's hypertension to his decompression sickness, type II experienced during ACDUTRA.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence having been received, the claims of entitlement to service connection for cluster headaches and hypertension are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for cluster headaches claimed as a residual of decompression sickness, type II is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).

4.  Service connection for hypertension claimed as a residual of decompression sickness, type II is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his current cluster headaches and hypertension are related to his ACDUTRA service in September 1990.  Specifically, he contends that he suffered from decompression sickness, type II during training in a high altitude chamber which resulted in cluster headaches and hypertension.  

Factual Background

ACDUTRA treatment records show that the Veteran suffered decompression sickness, type II as a result of an altitude chamber ride in September 1990.  A line of duty determination dated in September 1990 notes that injury was sustained in the course of the Veteran's military duties.    

The Veteran submitted an original claim for service connection residuals of his decompression sickness, specifically cluster headaches and hypertension, in May 1993.  He was afforded a VA examination in connection with this claim in September 1993.  During this examination the Veteran reported that his headaches began in December 1990 and he was subsequently diagnosed with hypertension.  The September 1993 VA examination noted three blood pressure readings of 160/100 and showed diagnoses of history of decompression sickness with residual of hypertension and cluster headaches, episodes of hypertensive crisis, and post-traumatic cluster headaches.

By rating decision dated in January 1994 the RO denied service connection cluster headaches and hypertension.  Specifically the RO noted that the Veteran suffered from decompression sickness as a result of an altitude chamber ride in September 1990 but found that there were no complaints of headaches or a diagnosis of hypertension immediately following the incident.  The RO also noted that the remainder of the Veteran's service treatment records were negative for complaints of headaches or a diagnosis of hypertension.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal of the rating decision.  Thus, the RO's decision of January 1994 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran submitted a second claim for cluster headaches and hypertension in September 2005.  In connection with this claim the Veteran submitted several statements noting an onset of cluster headaches and hypertension following the September 1990 decompression sickness and noting that headaches and hypertension were common residuals of decompression sickness, type II.  The RO attempted to afford the Veteran for another VA examination but the Veteran could not report to this examination as he was incarcerated and had been incarcerated since 1994.  By rating decision dated in June 2006 the RO found that the Veteran failed to submit new and material evidence to reopen the previously denied claims.    

The Veteran submitted a Notice of Disagreement in February 2007 and thereafter timely perfected an appeal.  The finding of no new and material evidence was subsequently reiterated in a statement of the case dated in October 2008 and the supplemental statement of the case dated in September 2010.  

New and Material Evidence Analysis

When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that even though the RO found that there was no new and material evidence to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence received since the January 1994 rating decision is new and material.  Specifically, the Board finds the statements from the Veteran regarding continuity of symptomatology are both new and material.  These records were not of record at the time of the January 1994 rating decision, relate to the unestablished fact of current disability necessary to substantiate the claim for service connection for these disorders, and raise a reasonable possibility of substantiating the claims on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

As discussed above, the Board has reopened the claim for service connection for cluster headaches and hypertension.  The appeal must now be considered based on all the evidence of record.  


Service Connection Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  An individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477.  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Certain chronic diseases, including hypertension, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's cluster headaches and hypertension are related to his military service.  See 38 U.S.C.A. § 5107(b).  As above, ACDUTRA treatment records show that the Veteran suffered decompression sickness, type II as a result of an altitude chamber ride in September 1990 and a line of duty determination dated in September 1990 notes that injury was sustained in the course of the Veteran's military duties.  Also, a September 1993 VA examiner diagnosed the Veteran with history of decompression sickness with residual of hypertension and cluster headaches, episodes of hypertensive crisis, and post-traumatic cluster headaches.  This provides a plausible basis to conclude that the Veteran's cluster headaches and hypertension are related to his military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for cluster headaches and hypertension.  38 U.S.C.A. § 5107(b).  
  
Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for cluster headaches, the claim is reopened and service connection is granted.

New and material evidence having been presented to reopen the claim of entitlement to service connection for hypertension, the claim is reopened and service connection is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


